Title: From Thomas Jefferson to James Madison, 25 April 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Apr. 25. 07.
                        
                        Yours of the 20th. came to hand on the 23d. and I now return all the papers it covered, to wit Harris’s,
                            Maurice’s & Genl. Smith’s letters, as also some papers respecting Burr’s case for circulation. under another cover is a
                            letter from Govr. Williams, confidential & for yourself alone as yet. I expect we shall have to remove Meade. under
                            still a different cover you will recieve Monroe’s & Pinckney’s letters detained at the last post. I wrote you then on
                            the subject of the British treaty, which the more it is developed the worse it appears.   Mr. Rodney being supposed absent I
                            inclose you a letter from mr Reed advising the summoning Rufus Easton as a witness; but if he is at St. Louis he cannot
                            be here by the 22d. of May. you will observe that Govr. Williams asks immediate instructions what he shall do with
                            Blannerhasset, Tyler, Floyd, & Ralston. I do not know that we can do anything but direct Genl. Wilkinson to recieve &
                            send them to any place where the judge shall decide they ought to be tried. I suppose Blannerhasset should come to
                            Richmond. on consulting with the other gentlemen, be so good, as to write to Williams immediately as a letter will barely
                            get there by the 4th. Monday of May. I inclose you a warrant for 5000. D. for mr Rodney in the form advised by mr
                            Gallatin.
                        We have had three great rains within the last 13. days. it is just now clearing off after 36. hours of rain
                            with little intermission. yet it is thought not too much. I salute you with sincere affection.
                        
                            Th: Jefferson
                            
                        
                    